To me, it seems not to have been the intention of the Workmen's Compensation Act to allow compensation for the loss of a wholly useless member of the body. In the Hessley and Warheim cases, we were considering the loss of members which, at the time of the last injury, had a substantial remaining use. They were of appreciable aid in the functioning of their bodies and thereby added to the physical capacity and employability of their possessors. That very important and determinative element is absent from this case — hence this dissent. *Page 322